 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON


 3                                                                   Apr 12, 2019
 4                                                                       SEAN F. MCAVOY, CLERK

                           UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7
      UNITED STATES OF AMERICA,                      No. 2:18-CR-00232-TOR-16
 8
 9                       Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
10                        v.                         MODIFY CONDITIONS OF
11                                                   PRETRIAL RELEASE
      MICHELLE LEE SMITH,
12
                                                     MOTION GRANTED
13                       Defendant.                    (ECF No. 313)
14
15
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
16
     ECF No. 313. Defendant recites in her motion that neither the United States, nor
17
     U.S. Probation oppose this request. Specifically, Defendant requests permission to
18
     travel to northern Idaho for her son’s soccer games.
19
           IT IS ORDERED, Defendant’s Motion, ECF No. 313, is GRANTED.
20
     Defendant is permitted to travel to northern Idaho to attend her son’s soccer games.
21
           Defendant shall provide the supervising Pretrial Services Officer with a
22
     schedule of when and where the games are taking place and shall advise or
23
     message the U.S. Probation Office prior to departing for specific games.
24
     Defendant will also provide the Probation Office with a phone number where she
25
     can be contacted when she is out of this district.
26
     //
27
     //
28



     ORDER - 1
 1
 2         All other terms and conditions of pretrial release not inconsistent herewith
 3   shall remain in full force and effect.
 4         IT IS SO ORDERED.
 5         DATED April 12, 2019.
 6
 7                                _____________________________________
                                            JOHN T. RODGERS
 8                                 UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
